DETAILED ACTION
	This is a non-final rejection in response to the response filed 7/26/22. Claims 1-14 and 16-20 are currently pending.
  Election/Restrictions
Claim 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US2016/0245522).
Regarding independent claim 1, Dai teaches a main mixer 220, comprising: 
a swirler along an axis 211 [0016]; and 
a swirler hub along the axis, the swirler hub having a fuel manifold (see figure below) and a centerbody 219, the centerbody forms an inner surface of a contoured annular mixer passage and an inner surface 222 of the swirler forms an outer surface of the contoured annular mixer passage.

    PNG
    media_image1.png
    482
    979
    media_image1.png
    Greyscale


Regarding dependent claim 2, Dai teaches wherein an inner surface of the centerbody is coated with a thermal barrier coatings (TBC) [0020]. 
Regarding dependent claim 3, Dai teaches wherein the centerbody includes a fuel manifold and an inner swirler with a multiple of inner vanes that support the centerbody, the multiple of inner vanes interconnect the fuel manifold and the centerbody (See figure below).

    PNG
    media_image2.png
    546
    629
    media_image2.png
    Greyscale


Regarding dependent claim 4, Dai teaches wherein the swirler includes an outer swirler with a multiple of outer vanes, and a center swirler with a multiple of center vanes [0020].
Regarding dependent claim 12, Dai teaches wherein an inner surface of the swirler includes an aperture 227 on a windward side thereof.
Regarding dependent claim 13, Dai teaches, wherein an inner surface of the swirler includes a flat on a windward side thereof (see figure 5).

Claim(s) 1,5-6, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman et al. (US2017/0350598).
	Regarding independent claim 1, Boardman teaches a main mixer 98, comprising: 
a swirler 114 along an axis 101; and 
a swirler hub (see figure 3) along the axis, the swirler hub having a fuel manifold 112 and a centerbody 100, the centerbody forms an inner surface of a contoured annular mixer passage 116 and an inner surface of the swirler 132 forms an outer surface of the contoured annular mixer passage.
Regarding dependent claim 5 and independent claim 18, Boardman teaches wherein the centerbody of the swirler hub forms a non-circular inner surface of the contoured annular mixer passage and an inner diameter of the swirler forms a non-circular outer surface of the contoured annular mixer passage. Figure 3 shows lobes 109 which create a non-circular outlet surface of the contoured annular mixer passage. In this embodiment the inner surface forming the outer surface of the contoured annular mixer passage would be the interior of the lobe.
Regarding dependent claim 6, Boardman teaches wherein an outer surface of the centerbody of the swirler hub forms a multiple of lobes 109 of the contoured annular mixer passage and an inner diameter of the swirler forms a multiple of lobes of the contoured annular mixer passage. As shown in figure 3. 

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrotte et al. (US2017/0089582).
	Regarding independent claim 1, Carrotte teaches a main mixer 44, comprising: 
a swirler 68 along an axis Y; and 
a swirler hub 255 along the axis, the swirler hub having a fuel manifold 52a and a centerbody 100, the centerbody forms an inner surface 56d of a contoured annular mixer passage 74 and an inner surface 65 of the swirler forms an outer surface of the contoured annular mixer passage.
Regarding dependent claim 7, Carrotte teaches wherein an outer surface of the centerbody of the swirler hub forms an elliptical shape and an inner diameter of the swirler forms an elliptical shape [0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Rackwitz et al. (US 8646275).
Regarding dependent claim 8 and independent claim 14, Boardman teaches the invention as claimed and discussed above. However, Boardman is silent to the centerbody offset from the axis.
Rackwitz teaches it was known to have a centerbody offset from the axis. As can be seen in figure 17.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the main mixer of Boardman with the offset centerbody of Rackwitz, as Rackwitz teaches that this allows for reduced pollutants and improved flame stability (col. 8, ll. 3-40).
Regarding dependent claim 9, Boardman in view of Rackwitz teaches the invention as claimed and discussed above.
Boardman teaches wherein the centerbody of the swirler hub forms a non-circular inner surface of the contoured annular mixer passage and an inner diameter of the swirler forms a non-circular outer surface of the contoured annular mixer passage. Figure 3 shows lobes 109 which create a non-circular outlet surface of the contoured annular mixer passage. In this embodiment the inner surface forming the outer surface of the contoured annular mixer passage would be the interior of the lobe.
Rackwitz further teaches wherein an outer surface of the centerbody of the swirler hub forms a non-circular inner surface of the contoured annular mixer passage and an inner diameter of the swirler forms a non-circular outer surface of the contoured annular mixer passage (see figures 16, 17 and 21).
Regarding dependent claim 10, Boardman in view of Rackwitz teaches the invention as claimed and discussed above. Boardman further teaches wherein an outer surface of the centerbody of the swirler hub forms a multiple of lobes 109 of the contoured annular mixer passage and an inner diameter of the swirler forms a multiple of lobes of the contoured annular mixer passage. As shown in figure 3. 
Rackwitz further teaches wherein an outer surface of the centerbody of the swirler hub forms a multiple of lobes of the contoured annular mixer passage and an inner diameter of the swirler forms a multiple of lobes of the contoured annular mixer passage (see figures 16 and 21).

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrotte in view of Rackwitz.
	Regarding dependent claim 8, Carrotte teaches the invention as claimed and discussed above. However, Carrotte is silent to the centerbody offset from the axis.
Rackwitz teaches it was known to have a centerbody offset from the axis. As can be seen in figure 17.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the main mixer of Carrotte with the offset centerbody of Rackwitz, as Rackwitz teaches that this allows for reduced pollutants and improved flame stability (col. 8, ll. 3-40).

Regarding dependent claim 11, Carrotte in view of Rackwitz teaches the invention as claimed and discussed above. Carrotte further teaches wherein an outer surface of the centerbody of the swirler hub forms an elliptical shape and an inner diameter of the swirler forms an elliptical shape [0045].

Claim(s) 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Rackwitz.
Regarding independent claim 14, Dai teaches the invention as claimed and discussed above. However, Dai is silent to the centerbody offset from the axis.
Rackwitz teaches it was known to have a centerbody offset from the axis. As can be seen in figure 17.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the main mixer of Dai with the offset centerbody of Rackwitz, as Rackwitz teaches that this allows for reduced pollutants and improved flame stability (col. 8, ll. 3-40).
Regarding dependent claim 16, Dai in view of Rackwitz teaches the invention as claimed and discussed above. Dai further teaches wherein an inner surface of the swirler includes a flat on a windward side thereof (see figure 5).
Regarding dependent claim 17, Dai in view of Rackwitz teaches the invention as claimed and discussed above. Dai further teaches wherein the fuel manifold is located along the axis. In this case, the manifold can be 152.
Regarding independent claim 18, Dai teaches the invention as claimed and discussed above. However, Dai is silent to an outer surface of the centerbody and an inner diameter of the swirler forms a non-circular annular mixer passage.
Rackwitz teaches it was known to have an outer surface of the centerbody and an inner diameter of the swirler forms a non-circular annular mixer passage (col. 7, ll. 2-63).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the main mixer of Dai with a non-circular annular mixer passage of Rackwitz, as Rackwitz teaches that this allows for better burn-out and temperature increase and flame stabilization (col. 7, ll. 2-63).

Regarding dependent claim 19, Dai in view of Rackwitz teaches the invention as claimed and discussed above. Dai further teaches wherein the centerbody includes a multiple of effusion/film cooling passages 215 arranged in a circular distribution through an upstream wall of the centerbody to extend through a sidewall and form non-circular exits (implicit in combined invention).
Regarding dependent claim 20, Dai in view of Rackwitz teaches the invention as claimed and discussed above. Dai further teaches wherein the centerbody includes a multiple of impingement cooling passages 217 arranged in a circular distribution in the upstream wall of the centerbody.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741